DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication filed on 2/3/2022. Claims 1-10, 12-16, 18-21, 24, and 26-31 are pending on this application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 30, and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3-6, 9, 18, 19, and 26-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misu et al (US20180050696) in view of Lisseman et al (US20190135325).
Regarding claim 1, Misu teaches a computer-implemented method for vehicular sensing comprising: 
collecting in-cabin sensor data of a vehicle interior (para. [0098], [0142], cameras), wherein the in-cabin sensor data includes images of the vehicle interior (918 and 920 in fig. 9 take images of the vehicle interior); 
detecting an occupant within the vehicle interior, wherein the detecting is based on identifying an upper torso of the occupant, using the in-cabin sensor data (para. [0098], a camera may be pointed directly at the driver's chest); 
locating the occupant within the vehicle interior, based on the in-cabin sensor data (para. [0098], [0142], pointing the camera at the driver implies that the occupant is in the front seat and behind the steering wheel); 
analyzing a human perception metric for the occupant, based on the in-cabin sensor data (figs. 10A-10B, para. [0098], [0144], These cameras may detect slight variations of the driver's cloths above their chest to monitor the driver's heartbeat. As shown in fig. 10B, a waveform of a heart rate that shows that the driver 904 may be stressed is provided); and 
promoting the human perception metric to a using application (para. [0143]-[0145], Software or applications executed on the computing device 302 (application 308), wearable device 390 (application 398) or operations 322 (application 328) within  In one embodiment, an appropriate amount of time may elapse before sending the vehicle data to the remote system 104; In the example shown, the driver's beats per minute increases at points 1006, 1008 and 1010. These may be periods where the driver's stress level may trigger the sending of vehicle data to the remote system 104).

Misu fails to teach wherein the in-cabin sensor data includes an orientation of the upper torso. However Lisseman teaches an occupant state sensing system in a vehicle (para. [0002]), wherein in-cabin sensor data (para. [0086], occupant information parameters) includes an orientation of the upper torso (claim 43, the occupant information parameter includes determining a position and/or orientation of at least one of the occupant's torso).
Therefore taking the combined teachings of Misu and Lisseman as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the step of Lisseman into the method of Misu. The motivation to combine Lisseman and Misu would be to enhance the safety, health, comfort and convenience of the driver and other occupants (para. [0086] of Lisseman).


	Regarding claim 3, the modified invention of Misu teaches a method wherein the collecting in-cabin sensor data images is accomplished using a plurality of imaging devices within the vehicle interior (para. [0142] of Misu, Cameras 918 or 920 may determine this measurement).


	Regarding claim 4, the modified invention of Misu teaches a method further comprising extracting upper body data for the occupant from the imaging (para. [0098], [0142] of Misu, heart rate).


	Regarding claim 5, the modified invention of Misu teaches a method wherein the upper body data includes body data beyond facial data (para. [0098], [0142] of Misu, heart rate).





	Regarding claim 9, the modified invention of Misu teaches a method wherein the analyzing a human perception metric is further based on analysis of additional images of the occupant (para. [0150] of Misu, Cameras 918 and 920 (facial sensors 376) may be used to determine facial expressions. For example, in the first driver 1302, the driver is perspiring and is unhappy).


	Regarding claim 18, the modified invention of Misu teaches a method further comprising determining in-vehicle human activity based on the in-cabin sensor data (para. [0039], [0098] of Misu, vehicle data in the form of acceleration and braking information may be provided to the remote system when a driver's heart rate triggers a physiological event).


	Regarding claim 19, the modified invention of Misu teaches a method further comprising determining cognitive states of the occupant, based on further analysis of the in-cabin sensor data (para. [0144] of Misu, Different measurements in the heart rate may be related to different physiological states, for example, the driver may be upset, tired, lonely, etc).


	Regarding claim 26, the modified invention of Misu teaches a method wherein the human perception metric includes a distractedness, drowsiness, or impairment evaluation for the occupant 


	Regarding claim 27, the modified invention of Misu teaches a method wherein the human perception metric includes a mood for the occupant (para. [0144] of Misu, Different measurements in the heart rate may be related to different physiological states, for example, the driver may be upset, tired, lonely, etc).


	Regarding claim 28, the modified invention of Misu teaches a method wherein the human perception metric includes a mood for the vehicle (para. [0144]-[0145] of Misu, Different measurements in the heart rate may be related to different physiological states, for example, the driver may be upset, tired, lonely, etc; These may be periods where the driver's stress level may trigger the sending of vehicle data to the remote system 104).


	Regarding claim 29, the modified invention of Misu teaches a method wherein the promoting includes input to an autonomous or semiautonomous vehicle (para. [0034] of Misu).


	Regarding claim 30, the limitations recite similar subject matter as claim 1 and are rejected for the same reasons as above.

Regarding claim 31, the limitations recite similar subject matter as claim 1 and are rejected for the same reasons as above. Furthermore, a memory and a processor are necessary features in computer systems.

Claims 2 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misu et al (US20180050696) and Lisseman et al (US20190135325) in view of Jales Costa et al (US20200171977).
Regarding claim 2, the modified invention of Misu fails to teach a method wherein the detecting, the locating, or the analyzing are performed using machine learning.
However Jales Costa teaches analyzing a human perception using machine learning (para. [0034], In some embodiments, passenger age, passenger gender, and passenger emotion can be estimated using machine learning techniques).
Therefore taking the combined teachings of Misu and Lisseman with Jales Costa as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was 


Regarding claim 12, the modified invention of Misu fails to teach a method further comprising collecting imaging from the vehicle interior prior to the occupant entering at the vehicle.
However Jales Costa teaches collecting imaging from a vehicle interior prior to occupants entering at the vehicle (para. [0029], [0037], empty vehicle images).
Therefore taking the combined teachings of Misu and Lisseman with Jales Costa as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the step of Jales Costa into the method of Misu and Lisseman. The motivation to combine Jales Costa, Lisseman and Misu would be to assist a human driver in driving safely (para. [0022] of Jales Costa).


Regarding claim 13, the modified invention of Misu teaches a method further comprising mapping the vehicle interior, based on the imaging from the vehicle interior prior to the occupant entering at the vehicle (para. [0029], [0033], [0037] of Jales Costa).



However Jales Costa teaches determining vehicle seating data (para. [0033]) including an occupant count for the vehicle (para. [0024], After the occupancy management system determines the number of current passengers in the vehicle).
Therefore taking the combined teachings of Misu and Lisseman with Jales Costa as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the step of Jales Costa into the method of Misu and Lisseman. The motivation to combine Jales Costa, Lisseman and Misu would be to assist a human driver in driving safely (para. [0022] of Jales Costa).

Claims 7, 8, 10, 15, 16, 20, 21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misu et al (US20180050696) and Lisseman et al (US20190135325) in view of Upmanue et al (US20200310528).
Regarding claim 7, the modified invention of Misu fails to teach a method further comprising detecting an additional occupant within the vehicle interior.
However Upmanue teaches detecting an additional occupant within a vehicle interior (para. [0032], Furthermore, it may consider the identity of the driver and the passenger to determine different solutions. The system may utilize the various sensors (e.g. camera, health scanner, seat position, etc.) or driver devices (e.g. paired mobile device, key-fob, etc.) to identify the driver. The system may utilize the various sensors (e.g. camera, health scanner, seat position, etc.) or occupant devices (e.g. paired mobile device, key-fob, etc.) to identify the occupant).



Regarding claim 8, the modified invention of Misu teaches a method wherein the human perception metric is based on the occupant and the additional occupant (para. [0031] of Upmanue, the system may determine that the occupant is feeling neglected and wants engagement. The system may output a solution to the driver suggesting starting a conversation).


Regarding claim 10, the modified invention of Misu fails to teach a method wherein the additional images were collected during a previous vehicle journey by the occupant.
However Upmanue teaches collecting additional images during a previous journey to be used in analyzing a human perception metric (para. [0027], For example, the system may collect such information (facial recognition and voice recognition data) over a two-week period of driving to identify a stable mood of the occupant).
Therefore taking the combined teachings of Misu and Lisseman with Upmanue as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the step of Upmanue into the method of Misu and Lisseman. The motivation to combine Upmanue, Lisseman and Misu would be to generate solutions to improve a vehicle occupant’s mood (para. [0030] of Upmanue).


Regarding claim 15, the modified invention of Misu fails to teach a method wherein the detecting includes vehicle occupant identification.
However Upmanue teaches vehicle occupant identification (para. [0032], The system may utilize the various sensors (e.g. camera, health scanner, seat position, etc.) or driver devices (e.g. paired mobile device, key-fob, etc.) to identify the driver. The system may utilize the various sensors (e.g. camera, health scanner, seat position, etc.) or occupant devices (e.g. paired mobile device, key-fob, etc.) to identify the occupant).
Therefore taking the combined teachings of Misu and Lisseman with Upmanue as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the step of Upmanue into the method of Misu and Lisseman. The motivation to combine Upmanue, Lisseman and Misu would be to generate solutions to improve a vehicle occupant’s mood (para. [0030] of Upmanue).


Regarding claim 16, the modified invention of Misu teaches a method wherein the vehicle occupant identification is performed without facial data (para. [0032] of Upmanue).



However Upmanue teaches tracking upper body movement of an occupant based on analysis of additional images (para. [0016], head movement of the occupant).
Therefore taking the combined teachings of Misu and Lisseman with Upmanue as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the step of Upmanue into the method of Misu and Lisseman. The motivation to combine Upmanue, Lisseman and Misu would be to generate solutions to improve a vehicle occupant’s mood (para. [0030] of Upmanue).


Regarding claim 21, the modified invention of Misu fails to teach a method wherein the analyzing includes categorizing human interactions between the occupant and a second occupant.
However Upmanue teaches categorizing human interactions between the occupant and a second occupant (para. [0031], For example, in one scenario, the system may determine that the occupant is feeling neglected and wants engagement).
Therefore taking the combined teachings of Misu and Lisseman with Upmanue as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the step of Upmanue into the method of Misu and Lisseman. The motivation to combine Upmanue, Lisseman and Misu would be to generate solutions to improve a vehicle occupant’s mood (para. [0030] of Upmanue).



However Upmanue teaches wherein a human perception metric includes an involvement metric by the occupant (para. [0030], [0035]).
Therefore taking the combined teachings of Misu and Lisseman with Upmanue as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the step of Upmanue into the method of Misu and Lisseman. The motivation to combine Upmanue, Lisseman and Misu would be to generate solutions to improve a vehicle occupant’s mood (para. [0030] of Upmanue).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663